Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 1 of 6 PageID #: 7640



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  IMPLICIT, LLC,                                     §
              Plaintiff,                             §
                                                     §
          v.                                         §
                                                     §
  IMPERVA, INC.                                      §
                                                                Case No. 2:19-cv-00040-JRG-RSP
                                                     §
                                                                LEAD CASE
                                                     §
  FORTINET, INC.                                     §
                                                                Case No. 2:19-cv-00039-JRG-RSP
                                                     §
                                                                CONSOLIDATED CASE
                                                     §
  JUNIPER NETWORKS, INC.                             §
                                                                Case No. 2:19-cv-00037-JRG-RSP
                                                     §
                                                                CONSOLIDATED CASE
                  Defendants.                        §

                            AMENDED DOCKET CONTROL ORDER

        After consideration of Plaintiff’s Opposed Motion to Amend the Docket Control Order, the

 Court concludes that Plaintiff has shown good cause for amending the DCO and therefore

 GRANTS Plaintiff's Motion (Dkt. No. 190). It is therefore ORDERED that the following schedule

 of deadlines is in effect until further order of this Court:

      Old Deadline              New Deadline                              Event

   July 6, 2020                                     *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                    before Judge Rodney Gilstrap

   June 3, 2020             June 15, 2020           *Pretrial Conference – 9:00 a.m. in Marshall,
                                                    Texas before Judge Roy Payne

   May 26, 2020                                     *Notify Deputy Clerk in Charge regarding the
                                                    date and time by which juror questionnaires
                                                    shall be presented to accompany by jury
                                                    summons if the Parties desire to avail
                                                    themselves the benefit of using juror
                                                    questionnaires1


          1
          The Parties are referred to the Court’s Standing Order Regarding Use of Juror
  Questionnaires in Advance of Voir Dire.
                                                  1
Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 2 of 6 PageID #: 7641




      Old Deadline     New Deadline                          Event

   May 26, 2020      June 12, 2020     *Notify Court of Agreements Reached During
                                       Meet and Confer

                                       The parties are ordered to meet and confer on any
                                       outstanding objections or motions in limine. The
                                       parties shall advise the Court of any agreements
                                       reached no later than 1:00 p.m. three (3) business
                                       days before the pretrial conference.

   May 26, 2020      June 8, 2020      *File Joint Pretrial Order, Joint Proposed Jury
                                       Instructions, Joint Proposed Verdict Form,
                                       Responses to Motions in limine, Updated
                                       Exhibit Lists, Updated Witness Lists, and
                                       Updated Deposition Designations

   May 18, 2020                        *File Notice of Request for Daily Transcript or
                                       Real Time Reporting.

                                       If a daily transcript or real time reporting of
                                       court proceedings is requested for trial, the party
                                       or parties making said request shall file a notice
                                       with the Court and e-mail the Court Reporter,
                                       Shelly Holmes, at
                                       shelly_holmes@txed.uscourts.gov.

   May 11, 2020      June 1, 2020      File Motions in limine

                                       The parties shall limit their motions in limine to
                                       issues that if improperly introduced at trial would
                                       be so prejudicial that the Court could not alleviate
                                       the prejudice by giving appropriate instructions to
                                       the jury.

   May 11, 2020      June 1, 2020      Serve Objections to Rebuttal Pretrial Disclosures

   April 27, 2020    May 27, 2020      Serve Objections to Pretrial Disclosures; and
                                       Serve Rebuttal Pretrial Disclosures

   April 20, 2020    May 20, 2020      Serve Pretrial Disclosures (Witness List,
                                       Deposition Designations, and Exhibit List) by the
                                       Party with the Burden of Proof




                                       -2-
Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 3 of 6 PageID #: 7642




      Old Deadline           New Deadline                              Event

   April 13, 2020         May 15, 2020           *Response to Dispositive Motions (including
                                                 Daubert Motions). Responses to dispositive
                                                 motions that were filed prior to the dispositive
                                                 motion deadline, including Daubert Motions,
                                                 shall be due in accordance with Local Rule CV-
                                                 7(e), not to exceed the deadline as set forth in
                                                 this Docket Control Order.2 Motions for
                                                 Summary Judgment shall comply with Local
                                                 Rule CV-56.

   March 30, 2020         May 1, 2020            *File Motions to Strike Expert Testimony
                                                 (including Daubert Motions)

                                                 No motion to strike expert testimony (including
                                                 a Daubert motion) may be filed after this date
                                                 without leave of the Court.

   March 30, 2020         May 1, 2020            *File Dispositive Motions

                                                 No dispositive motion may be filed after this date
                                                 without leave of the Court.

                                                 Motions shall comply with Local Rule CV-56
                                                 and Local Rule CV-7. Motions to extend page
                                                 limits will only be granted in exceptional
                                                 circumstances. Exceptional circumstances
                                                 require more than agreement among the parties.

   March 25, 2020         April 27, 2020         Deadline to Complete Expert Discovery

   March 6, 2020          April 17, 2020          Serve Disclosures for Rebuttal Expert
                                                  Witnesses




         2
            The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
  failure to oppose a motion in the manner prescribed herein creates a presumption that the party
  does not controvert the facts set out by movant and has no evidence to offer in opposition to the
  motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
  Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                                -3-
Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 4 of 6 PageID #: 7643




      Old Deadline       New Deadline                         Event

   March 5, 2020       April 10, 2020   Deadline to Complete Mediation

                                        The parties are responsible for ensuring that a
                                        mediation report is filed no later than 5 days
                                        after the conclusion of mediation.

   February 27, 2020                    Comply with P.R. 3-7 (Opinion of Counsel
                                        Defenses)

   February 18, 2020   April 3, 2020    Serve Disclosures for Expert Witnesses by the
                                        Party with the Burden of Proof

   February 11, 2020   March 31, 2020   Deadline to Complete Fact Discovery and File
                                        Motions to Compel Discovery

   March 17, 2020                       *Claim Construction Hearing – 9:00 a.m. in
                                        Marshall, Texas before Judge Roy Payne

   March 3, 2020                        *Comply with P.R. 4-5(d) (Joint Claim
                                        Construction Chart)

   February 25, 2020                    *Comply with P.R. 4-5(c) (Reply Claim
                                        Construction Brief)

   February 18, 2020                    Comply with P.R. 4-5(b) (Responsive Claim
                                        Construction Brief)

   January 28, 2020                     Comply with P.R. 4-5(a) (Opening Claim
                                        Construction Brief) and Submit Technical
                                        Tutorials (if any)

                                        Good cause must be shown to submit technical
                                        tutorials after the deadline to comply with P.R.
                                        4-5(a).

   December 18, 2019                    Deadline to Substantially Complete Document
                                        Production and Exchange Privilege Logs

                                        Counsel are expected to make good faith efforts
                                        to produce all required documents as soon as
                                        they are available and not wait until the
                                        substantial completion deadline.




                                        -4-
Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 5 of 6 PageID #: 7644



  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                 ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
  mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
  Court will appoint a mediator. The parties should not file a list of mediators to be considered by
  the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies
  of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
  drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
  no later than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”



                                                  -5-
Case 2:19-cv-00040-JRG-RSP Document 206 Filed 01/28/20 Page 6 of 6 PageID #: 7645



       SIGNED this 3rd day of January, 2012.
       SIGNED this 28th day of January, 2020.




                                                ____________________________________
                                                ROY S. PAYNE
                                                UNITED STATES MAGISTRATE JUDGE




                                           -6-
